— In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an amended order of the Family Court, Nassau County (Kent, J.), dated January 24, 2012, which denied his objections to an order of the same court (Watson, S.M.), dated September 6, 2011, which, inter alia, after a hearing, and upon *899the parties’ consent, directed the entry of a money judgment in favor of the mother and against him in the principal sum of $29,445.61.
Ordered that the amended order dated January 24, 2012, is affirmed, with costs.
The Family Court properly denied the father’s objections to the order dated September 6, 2011, as that order was entered upon the consent of the parties (see Matter of Cabral v Cabral, 61 AD3d 863 [2009]; Matter of Bien-Aime-Schneider v Schneider, 5 AD3d 763 [2004]; Matter of Proulx v Ardito, 289 AD2d 581 [2001]; Matter of Benerofe v Wechsler, 281 AD2d 476, 477 [2001]). Mastro, J.E, Rivera, Chambers and Lott, JJ., concur.